Case 4:19-cv-00031-JHM-HBB Document 1 Filed 03/11/19 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT OWENSBORO
                                (FILED ELECTRONICALLY)


                  4:19-CV-31-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                             PLAINTIFF

vs.

LETHA R. BAIZE                                                                      DEFENDANT
198 West Kentucky Road
Madisonville, KY 42431


                             COMPLAINT FOR FORECLOSURE

       Plaintiff, the United States of America, states as follows:

       1.    This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively "RHS").

       2.    Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial division,

where the subject property is located.

       3.    RHS is the holder of a promissory note ("the Note") executed for value on

December 14, 2004, by Defendant Letha R. Baize ("the Borrower"). The principal amount of the

Note was $71,833.32, bearing interest at the rate of 6.00 percent per annum, and payable in

monthly installments as specified in the Note. A copy of the Note, is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

       4.    The Note is secured by a Real Estate Mortgage (the "Mortgage") recorded on

December 16, 2004, in Mortgage Book 793, Page 606, in the Office of the Clerk of Hopkins

County, Kentucky. Through the Mortgage, the Borrower, granted RHS a first mortgage lien
Case 4:19-cv-00031-JHM-HBB Document 1 Filed 03/11/19 Page 2 of 4 PageID #: 2




against the real property including all improvements, fixtures and appurtenances thereto at 198

West Kentucky Road, Madisonville, Hopkins County, Kentucky (the "Property") and described

in more detail in the Mortgage. A copy of the Mortgage, is attached as Exhibit B and

incorporated by reference as if set forth fully herein.

       5.    To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       6.    The Borrower has defaulted on the Note and Mortgage by failing to make payments

when due.

       7.    RHS has, in accordance with the loan documents, accelerated the loan and declared

the entire principal balance, together with all accrued and unpaid interest and all other sums due

under the loan documents, to be due and payable. Further, RHS sent notice to the Borrower of

the default and acceleration of the loan.

       8.    In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       9.    The unpaid principal balance on the Note is $63,140.94 with accrued interest of

$6,352.16 through November 12, 2018 with a total subsidy granted of $29,194.17, escrow

charges of $2,222.07, late charges in the amount of $23.04, and fees assessed of $6,020.72, for a

total unpaid balance of $106,953.10 as of November 12, 2018. Interest is accruing on the unpaid

principal balance at the rate of $11.3354 per day after November 12, 2018.

       10.    The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.
                                                  2
Case 4:19-cv-00031-JHM-HBB Document 1 Filed 03/11/19 Page 3 of 4 PageID #: 3




        11.   The United States’ mortgage enabled the Borrower to purchase the property and is

therefore a purchase money mortgage. As a purchase money mortgage, a spousal claim is barred

in this action by KRS 392.040(1). As a result, any spouse of the Borrower—known, unknown,

(or deceased)—is not a necessary party to this foreclosure.

        12.   There are no other persons or entities purporting to have an interest in the Property

known to the Plaintiff.

        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.        Judgment against the interests of the Borrower in the Property in the principal

amount of $63,140.94, plus $6,352.16 interest as of November 12, 2018, and $29,194.17 for

reimbursement of interest credits, escrow charges of $2,222.07, late charges in the amount of

$23.04, and fees assessed of $6,020.72, for a total unpaid balance due of $106,953.10 as of

November 12, 2018, with interest accruing at the daily rate of $11.3354 from November 12,

2018, until the date of entry of judgment, and interest thereafter according to law, plus any

additional costs, disbursements and expenses advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,

but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs


                                                    3
Case 4:19-cv-00031-JHM-HBB Document 1 Filed 03/11/19 Page 4 of 4 PageID #: 4




and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.     That the Property be adjudged indivisible and be sold as a whole; and

        f.     That the United States receive any and all other lawful relief to which it may be

entitled.


                                              UNITED STATES OF AMERICA
                                              RUSSELL M. COLEMAN
                                              United States Attorney


                                              s/ William F. Campbell
                                              William F. Campbell
                                              Katherine A. Bell
                                              Assistant United States Attorneys
                                              717 West Broadway
                                              Louisville, Kentucky 40202
                                              Phone: 502/582-5911
                                              Fax: 502/625-7110
                                              bill.campbell@usdoj.gov
                                              Katherine.bell@usdoj.gov




                                                 4
                  Case 4:19-cv-00031-JHM-HBB Document 1-1 Filed 03/11/19 Page 1 of 1 PageID #: 5


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            LETHA R. BAIZE

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             HOPKINS
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $106,953.10                              JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

3/11/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
Case 4:19-cv-00031-JHM-HBB Document 1-2 Filed 03/11/19 Page 1 of 3 PageID #: 6




 sEP AS 2AA5       |A   3   3a   FR CSC-NE[^, LOHNS                    3t4?46?EA2 10 zg?4 ri*rL ui                      P.   @3
                                                                 EW.tg$ ulDAio
          05/07/?u€5
                                    2?026EE4i   i

       m;*i^1e4&r'
       tRcv, 't0
            851




                                                    molMlrNOrF
                                                                                    Loon
       Tysn uf loan
                        gielton   soz




                                    ffi
          Uofno,lfi[r.!?Hs'illEToPAY,hilt,n.t(r.tot.s,{-lnryrrcothe4llrcmilroparTrolh.od.|.rllhrtJnltod
          ffi*ffifiromplnffi#;u;;jl}iirii*i,ii'dpl('oorrrtnmrnftc.lt*f,L'0o-
                                                                                       L *r t*r I wlll ntv born bdor'
                                              tt'ThG lntlrcrr nilt';:1rfiil'#;tl;d*
          l$Tf,HrIT.tw,r'tl'ltrbociersldon$o-unprldljillclprluntilthllltlrmor'uxotthrprlmiodh6.Doon,dd,ld,lll
          m   krlrnrt * s Yerly rrrt or -!,ooE
          ffi ffi;a.i trtiur os,'txo boton"
                                                                            dllnltlvr   ladlc'tcd b'tr:rr:
                                    gdnolFol lnd hl'rcst urlng snr of two
          FAYM!'IT3. I rotrr t! E.y
                                                                                                              ,-lg!!-
      a




                                                             t"ounu         thh nolr' wlrr PtYI
            !std. p?tlopi.   r,*-P*ql&l*'iLi{;;tdt;i
                                                 rlrtr.'              "'don
            thrt &4, whl$r '! lalltd           :[---. ' I' rvu
                                               r
                monilrly srynrmr *lll tt !#It'z-
                                                               mil(c ry-Tol:!1nmlf,
                                                           "''."'-"-  or .




                                                                                                      StllBlT--$'#t
Case 4:19-cv-00031-JHM-HBB Document 1-2 Filed 03/11/19 Page 2 of 3 PageID #: 7




sEP Ag 2A@5 lZ!32                   FR CSC-NE[^| LOANS                                         314ZAEe6A? 'rO ?874                                             P.A4
                                                                                       E!l4To! llJulr xD
        09tw17 ffi                          27826604e1




       [flffilffiffi#:ffi#ffiffiiHi]ffi
       ffi              ,t*ffi *tn'et:JllH;::H;ffi':"',Hl'HiliTliil$r'H'J:Iil
            I nrv nr*. r n, errxvrrnffi
                                        **.;:ffi$ ;'ffi.rTi: ru,lffiru,Ii#''il':fiiliilffi
       ur   Ul    i     mv sr6grylnfftr        1
                                                                                                                     m'm*ffist
        gg.nlm.H311*,ffi ig#i',1f,[il'-o,"[ffi f H.T',J['"?##;;"T'$J'l.,lfi
        ffii.lii ''i;;.t**'xtflI              tn'rn   t!     'td{'rry'                                                .unroFnt orp.rlh fum
                                                                         *,. c!$r.irrnotr rrr r rm r.nob. tolr obirtn rrr
                                                                  I E nt v ro
        ;;;r;;,                         aff,,*caTmil.
                               *,o*t '"fi ii                 ic-Jii* tnt p"pottt'#'tioil'iit    i"'*iit*       sivlne     drh loan'
        odmr     rorcee o.
                                                                                                                                wlll only te
                                              Gownnrurt                  ilr't t'$ lundr I rm lorrownt {rom tl. Orivfrnm'nt
        USE    CERIII{{AT|o,'1. I olUty to S1
        ffi il ;;;                 .uutorud     bY   i'!'   oourmnurt.
                                                                                                                                       *it'' fl{l lox lr (ll
        LeAgt of, slu oF tBorlFnrr'
                                       ll               lm pr6p*rf coolT'Eq'iilprcttd' Mcl'ry'-oi-r-lgmc'd
                                                                                                        iol                            3vrrr or ul0c' ct
                                                      ro;ffiffi' ei qryo lfd'i;;;;-tiorion to-pudurr
        6i';;
        hrced or rotrod wtrn rn opr"v'
                             6u!,,
         co*o rCrrOr*rg une'd tx{ln
                                        o# fr#ffiffi'ffi#,:ffii                                                                    "i'llffi -ffi,.X[
         Ply ofi      thl.trttrt   lowr'

                                                                                        orrt I
         f,EoultfM'}fi?ofieRrelrcEwllHPf,lvATEct.!*|te0!otoP",bdb[t.pruvrdrtlr&vfilm.rilv,lt'r       $'t t hrn
                                     tO"tn  ll{rgrdtl ttd;:'iltht tio'snrrrtt &tcrrrtmr        '}att ,,d lsflr
         inlrrmtion $o oovrnflrntrriitiur
                 r l.r,'n.rd,
                                                            *+,:*;:'u":,i'i i *tiiin ur'ron' rt ri".o'r'brl
                                                                       'sY                                    '"t0' rnruot
                                                                                                tooil ln I ji'rlftrrril
                                     !. ilrlr ;ilI il;g"v!'nt1'9-3yaTr;;ilY
         rroar
         tur   imllr     rntporca
                                    "*-*frffi-*Jil-XJii                           'na ry9t;'

         r,fl ,tr,frI]i,lt,rHH[m'Hffi"f;'fr #trtriur"a-ri*o,""u't.,srorbnrez
                                                               in ilr tom oi Fivrnrft
                                                     rubrldv                 th'   lsocymonl   |tlll'unt   ot           clilitod
         st tE|gY*rAYti$f AEFIEMENT' r -tl&',u,
         ;ffi;il;A st aovtrnman(r rogultllonl'
         cilD,r   3ory* ffil,r'H;'Jffi"
                                   r9
                                                         "0"%,'ffi1"'il0[* ;'"S*mt:
                        'AL;
          illH* "#*ffiI.}; ;ai'; ;; !ril;,*'o riior-r rZr'


          tffiy*x;smr*r#tffi*.H-1ffi                                                    fi fi   ififl'd'ffH$,ffiffi                              ffiiffi
          :friffitffi;ffi$,'r.*x*""mi
          tff#*;:ilT6g#frffiffffi;a
                       rr
          immodrtolY FrY tn f1r
                                 I
                                            i,;,h'
                                   t #"ffii;; iln;fiUlry
                                                                                                            r,s,rr   ro br   pr
                                                                                                                         rr'ctto*n l3w' Thorr rlcuru r
          a6sel rns o^ed,rrc n mtffi'e                      iN'   paonrlrurrrv   -tt
          ii.licl,      i" iiltiii.        rsorr'rbtr   rtt'rnd!        lcor'




                                                                                                                                  lccourrt   I   oo3trOll0o3
Case 4:19-cv-00031-JHM-HBB Document 1-2 Filed 03/11/19 Page 3 of 3 PageID #: 8




 SEP AS 7AAS 12:33 FR CSC-NE[^, LOHN5                               314aAEe6A? TA ?474                                 P.E5
                                                               RJfiq.I usLn ru
         e9/8?/2'Eh    ?11t6     279265646/




        m:*m
        ffi Hffi ;S ;ifi ill;is:tr q :*rTilHiiffi                                              iffiiivlnorqt*


        ffi ;;"-ynfl
        I.ffi
        ffi#r,*6ffi
                         r.tgg1:Lr-Xffi
              fiiffi-:riqLHffi ,ffi'#ffi
        ffi,.ff iltrfiffe&:ry*#$ *S, ffi
                                          gy"Hif;g"1ffi I{!'{
                                         Hfl *u.tu[".i66
                                                    .
                                                  i ffi
                                                               'f;
                                                                   #ffi
                                             i',*i r,r{i.hh rtor''*';**#;"TLmf
                                                                   lhr *"n
                                                                                                    th:8ulmrril$
                                                                                                                  $
        ff ffiJtffi.'ffi$ffi,rffi;;fiirrii*u
                 rtg*ttg nst!'
                           dd3
         Jir, fOr*r,
         w^MR',. r .rd .rry qr er.d,tr'droiu
         H,,ffiI'  t*.x'ffi ry,Sffi
         iiilInoi''rrnongttorf ,rromr
         dlrhsmri nuxttt {ll ,r1'
         pot,
                                rr
                                    '**[
                                        tfiht-s
                                                 ffi 'ffi#,r#*'*m
                                                 y1,.111'm*#[
                                        tiit'hqrrrrirarat
                                                         gtt
                                                                     ffi r*ux*i
                                                            ffi,S;#,,f"1iffi**'ffi
                                                 'qulr u Y:'"'"'*
                                                             gh'' orrtb ro ofir' mfiolt' ihn *r{Hnr *rr t!*6
                                                                                                             ret !"n



                                      #j""r"ffi
         w,mnwmffi ##ffi ffi fi iHffi
                                                                                           '          '
            8,tt*a-B##*r**-wor                                                      Botrow!r
                                                                                    -                     -ta'l 8!!l
                                                        t.rl     #ff
          ffi




                                                                                 lorffit   tr onr20Ctl0l
Case 4:19-cv-00031-JHM-HBB Document 1-3 Filed 03/11/19 Page 1 of 7 PageID #: 9




 SEP A3 2@A5   ?:33 FR CSC-NEI.' LORNS
               I                                                                       3|4"A6?EA?               ro      ?.a'?4                     P.A6
        a1l6?t2w. 2t;1a ??020st457
                                                                             IKNON      I.BDA IJIJ

                                           I
                                                                                                                                                    I'




                                                                                                            Erlq lDrrov6(
            Fo,r lD tlSlHa      rl                                                                          oMo!,lo     0srt{r',t
            l}r,                                     U   rird Urrc    rrrprta     nl AEhllUtt
                                                                h$tl   Holaing   s.rvl!'
                                                MORTGAGE TORXENTUCTTY
                                         c!fltyttt*Cil.ltt')isti.d.@ DOF f li*                                  2Ol '      1qtr.'
            ?t{tsMOlfiGACE(lE                                                                               '
            trrcmrnc*,t         b    Ltha E- Dtr-e , a tlllP.e f"gl'                                                         (.brcrr.r.I
            taB     r*:l,lu trilrrmr lrdlqn srro   Uabd     lh"f      Jr8lnE'dhl-i[our f ftr St.rl Hred( 3"r'icr n' {dK '3ildt"r

            uuffi ffi n*.ffi'ffiu."sffi tHt^l'ii"s,trr*crs-corr,rt{r.,rddec'ffi
            wfr    ffi ffi#sffi         *,mffi mm sil*.Lffi fi ffi ffi,il'Hl'ffi 31fi
            rr6-sfu*.   nrdecll.0r tbilnT drs
                          drc                        Ey


            0rr"(l$ellustt
                                                                g&e$eeu                              MttrrilraE
               rrc*c l* Nl                                      lcl,Giil.00                          rark           l+. NL

               ffiu,:ffiffifi:ff.{l
               'e_e*-*q#ffi #ffi ##'fr ffi
               ;t#db fi d iiiirtt+r"r *H.mm *" ooc'rmr
                                                                                       ffi                                             r*

                b aLtdFA ]lgtf €'dfFtr



                                                                Igc   k     rqa*v hrd                           r'd*.t flft
            , whlsh   hr ftr lddt$c.nf                                                                          to','
               Eatueky                    ffittl                twhry,rddrsrl,
               mffiffilnffiffi*\$ffi#xi'**mffi
               iP?pp*ry."

                     B()&Rowet       cnvqf^Nrs     thlt Eol"o'*'rr!6 hwfurrv rc*nrr
               to   slii-iiiiiii/iiJttr:ocrrv       &r,l thd thc lhpcry lr ut$rcruh     "I}L:i:'*.[ii?i-HI[ElJI|":it'lu:f'
                   'ffiAi {ffiffE?ri;Ei'i;it";;.**
                                  ry.ry ,*"5ylffi ,uliff" L *                                                                               p
                Wm;J.s;x;tw
                ,r.*rli
                            x#*; n' *x;,r   aru;;;a;''' ;,
                          ltf ai*,rrarilr!6trat'ln                                                                                  fi,gr t tf,6
                                                         " 't
Case 4:19-cv-00031-JHM-HBB Document 1-3 Filed 03/11/19 Page 2 of 7 PageID #: 10




 SEP   AS   Z@Ai 12:33 FR CSC-NEIJ                    LOANS                        314?A6Z6A? TO ?A74                                         P,A7
                                                                           !.LXllN lsrri v
            0c/1ttl2045 21:36'r?s26r'5417



                                                                                                                                  bf.1
                                                               ft lllL n tl! RDplr rv rpinrt dt clriml G|6 n|mr{'   rubJoEr    l! rry
                  gowtrltr l*n dtr {d vlll   dcftna gpnrtrtu
                  JmirDruognrmqd.

                  -*mff       Hffi 'IIAH:,Sffi                     lllffi "ffi ffi ,*'l#*,ffi',il*t't;Itrco'|.rtr!
                        (NlloRM covEtlANl5. Bc?oucrurt Lfldlr           ssvBnlnt   ild rlar   r   follortt:


                  .,  *"mill$ffi?i !ffi'.itffis;:$H:ffi *..ffiilIs*lffig                                                n:      ffi
                  lr! nlo['
                  l.Hlr,ir,uu$."-ulsruffiffiS:iHffiffi                                                        *ffiuttrt
                                                                                                                   THfr
                                                                                                                          DlbrlltyI
                                                                                                                       0t P$Friy
                                                                                                                                    co

                                                                                                                              It rit.
                           #g,*,*J[ffi im'ffi s"'Is'Ls&i
                  ffil
                  lt   rrrl
                  llffi-dilTfi'Hi'#t;'.8ffi              ;Iarllta&tinrt
                                                                          'r
                                                                               runi&
                                                                                       i,*ffier..
                                                                                       eirtlw trsrlr   il
                                                                                                                r rtoilrgr la? Qt
                                                                                                                stbrrmd tuld




                                                                                                                          Plyr 2        sl6




                                                                                                                                                 !
Case 4:19-cv-00031-JHM-HBB Document 1-3 Filed 03/11/19 Page 3 of 7 PageID #: 11




 SEP   A9   2@45   12:34 FR          CSC-NE[^,        LORNS                    3r4"a6ZEA2 To e8?4                                    P. Bg
                                                                         !.LKlllN Ut[,lH ne
                      2X!36
            03/il?/2005              r70.at''4i?




                   tffi
                      mX                                                                      tturrrFg.
                                                                                              eor'   arrhir   ur
                                                                                                                   Ttryffi$
                                                                                                                   tecllicr crtcld




                   iltnrrratB
                   ' All lol
                   mo(tllrr
                   orordyl




                       6.
                   m.
                              PnflrYrdorr ;ttrl
                   rarctuHr. latcrs ridl
                   mrnh rrru rn drc Pm*ro




                   m'ffifliffisiffis#,ffieffi#
                              mtrnaril
                              Prontcilotl
                                         !f       (aBrrar $ n! ilsl
                                                  rir lEltr la Oa
                                                  (xS ir ITffi.,'-3:lll;;:;,f,:.?ii'X,;il#.'HffiEs,h
                                confiinod J--11 Eccrriw-lrtt.lrnrG
                              n .oqsry
                    lery1qriqliu h &s           xTY_     rmolar
                   ffii;B'*q$mmJilti*H#Y,f IHXilffi ,g*ffi H"''!X
                                                  hrd Lfdtr trrlf dc fi
                                                                                                     rffi.t
                                                                                                      or G

                                                  Se P.oDcilY. t o.lda



                    ll#ffii*:*Y                                                                         ffimm*'lm
                    ffiffifffi ffi ffi trfr *'ft ffifi #,&'ffiflHffifl ffi
                                                                                                                          Itldr.16
Case 4:19-cv-00031-JHM-HBB Document 1-3 Filed 03/11/19 Page 4 of 7 PageID #: 12




 SEP E9 aOBS    1e:34 FR CSC-NE[^| LOffNS                                     3t 42A626Ae TO ?A14                  P   .6S
                                                                       ELKTUII l-EDe   xu
         t3/8?/24!5 2l:!! 2?8483646?




                                                                                                             bq
               rsolb(r   {rr rrrlr rnnmo tv &}-5
                k $r oYrnr o? r ldllo rt}lig or-mt
               oHuirronl     Prrlrtilrir q!
               r*' - srkoEororrrfi L(',r.'
               trc ri[m! bY thc Flotrtta d UIP!'
               iirCi.iiTrrrilfiadv br&r. tb trlth
               irtmc f rr bdinOcrldl hc PH t
               ; 6    $rr! tf O. Ptltqlly ltrlll




                                       ii.- gro*rt rorrl'l8tlr rtu lxrrrriattl(r)thl
                                       .La-rii ua-an nu elanc rhot{u*.            ir




                                                                                                    Frgf a   ofi
Case 4:19-cv-00031-JHM-HBB Document 1-3 Filed 03/11/19 Page 5 of 7 PageID #: 13




 SEP   AS   ?.@AS   12:35 FR CSC-NEI^I LOttNS                     314?AE,?A@?          TO 2814                             P.1E
                                                           H   (Tu\ USUA mr
                       zl'fi ?702Gr6'lbi
             gllSTl'2val




                                   L!fi!   ol



                                                                                                 k#mk
                    'T
                    %i?fgHlffi.*                n r,, nor t'r!. rFrxil-harsrtq   utq dllp   d.rb{!tr   o,,   l'ltrx

                    ffi
                                                         ffirnaw#ffiffi




                                                                                                        Frgr    5   oftt
Case 4:19-cv-00031-JHM-HBB Document 1-3 Filed 03/11/19 Page 6 of 7 PageID #: 14




     sEP   OS   ?@65 LZ.:35 FR CSC-NEtrl                        LORNS                               3l4aa626aa TA 2A74
                                                                                         ELKTI}I II1IS llu
                 0g/ulliln! 21;36          ?N2bb'4t7




                                                                                                                                                 tet(
                      $dlrsrrdd,rdrn0rriccctdEpa{ilall.il3                               o(qlr lcqrrry     hrhflrtu lftlrrid*{:)mrornoldrir
                      !ri, httrmd. tcltlL rr?Har.il
                          O GtrdadilrnrRirla AmfiEtuoilDrYlhFnsntttldr EJgoql)ttP.dql
                          nv tt(lrmr rnrrr. Scrorrr gntr rd*rt!    {a Lrd rid aarmilB 6t4hd h FIF t lltfltn                                     O   tr'
                      rtb dfii; hin oar,tia in S aara.ac&l B terllE lltd ttEodcd t l& tb sdtlE lntl'iilr


                                                                                                ,#{ft aitu- nr*r
                       .'ATE       OFrrOIlrrL{t                           I                                ac(Nolrl.Eocul!,lT
                       CorJnlygt,     l{til'
                                                                -         ,t
                                                                                                         rrfcrr ?*$   h o{   fitt   Cou*Yoi
                                                                                                          t-
                                                                                      - -*fereahb{6as-S*'                             -11".'l.'sr
                       ff*
                       rd     ilasl.
                                                                                                                              'llf*            t"*-
                              WTNESS try   iic   td orlhu ml        olr
                                                                          -:g              ary sf
                                                                                                    --
                       lwtJ

                                                                      fl0ltt8lx'I
                       Tllr   Str tlrtds}i,i4torqsrlric(ttf Or9!f,f o16r(I
                       A|'te..il, *E             Elrl   in   Ce!tsttt-sir o! tsi
                         *urh r. r,                dE.
                                                                                                    v                         r      (!lgut)
                                                    llrd)                                              '
                         [rli,tlriltl * 6*r ECr ? xlrt                         #         sB*.. rudurd:l+' ff fa']f


                       ffi'ffit                                                           il!




                       '       i**
                       &qplogar0lElrqrc{lr
                       l6{lC fc.t$..1*
                                                        6f
                                                                -)             -
                                                                                         ryHI:"::ry"!'irym**'
                                                                                                iffrkf f*l'|il' fl{tt,q l$rliH
                                                                                   *f--otr lf. r,mi.$rt        rlr
Case 4:19-cv-00031-JHM-HBB Document 1-3 Filed 03/11/19 Page 7 of 7 PageID #: 15




     SEP 69 ?A@3 12:38      FR     csc-NE[,    LoANS               3142A6?8A2 TO 2e?4
                                                              uru\ w6 'e                       P.te
            0r07/200s 2!t'rs       27n26tr5457
                                                                                                t
                                                 lrollirrrDficxrlrx                             I


                                                    Iraf,lLlrr,,
                                               ilasl,rl3tirElnaAD
                        ba              Dlr,I[rrlrr, Etor Cunil"r &sluqr
                                              f,.rr* TtKIf,OADDIYII


                     H,S"orffiffifl![fffi#r*
                                     lir u
                                                                                         ''-
                                                                              guot! o Xarrdq
                                   ctqad rfrig b r Foitt
                     S.it rr1 6D.aU L
                     gtuo ri oou o tb iloac*ai 1&.
                     y*ffi'Iiffiffi"?ffi
                     soof, t9r,   Fi   a8l b lb olEB   ofb lftfBt (xEo ('6'

                     tr,                                                ffiffiff
                     f,uffitr
                     rdrronwrd[lTlt
                                                                       XffifJffiiltr
Case 4:19-cv-00031-JHM-HBB Document 1-4 Filed 03/11/19 Page 1 of 1 PageID #: 16




    SEP Ag 2AA3 LA|AA FR CSC-NEtl LOnNS                                                     3t42AA?642 10 ?.474                           P. e3
       a9167t2685 zLt:l6            27626554b/



                                                                                                                    !m.ltF[vld
                Fo*OllsDrr                                                                                          Otdl   xo,0!l!{ll?l
                Gd.l40)                                        frdo.d Ctrbr      hrlfinrt   olA+iadclt.
                                                                              Rud Eo[rlag tavloe

                                                         $ursurmr Yre'mrffiIfi*mr{T
                                                                                 Ai'd b
                l.                    tlaohr &l o[ tt(' (atufc'
                  ArrrcdlriudrsthoBldtal                        1"h1, n$ody F
                                                            *:.^,^^^{r,L&ffi
                ;ffiEii*d;lqfiri      roli"tradr*iinwuirtgrrt6!d'

                tffiry5:ffi;ffif;effiffi
                Hlt;|'                cdo*,ro.nri,
                ;ffi#A                 triiamrrs*            itpidh    tUr*{rcfratu*



                                                                                                                                     t,


                                                                               AtflrfatE!.rll!   Prc
                              loiln
                              hc                                                 Ll     ].1        11


                                    .t9                                                            .4
                                    . l19
                                                                       .50
                                                                                  ,r0     ,e       ,4t    .3r   .lt .tl
                               60                            JO        JO
                                                                                  .r0     .al      .40    30    .?0 ,t0
                              lm .    179                    .t0       .50
                                                                                  ,{9 '{'          J6     x     .t8 .0,
                              lp .89                         .50       ,50
                                                                                  .{6 .r8          -$     ea    .11 nt
                              1A    - 2rl                    .r0       .10
                                                                                  .10 ,ta          ,l?    .zt   .la It
                              J00
                              tdo
                                    - 3t9
                                    &,s
                                                             JO
                                                             ,a,
                                                                       ,.J
                                                                       .l.n       .!6 .ll          ,26    .t9   .1, ,09
                 + C*selrtiaf nrcgr
                           ff.frt      f-(rt   th.   thc of,tnrfcrq    tt'dltE     lal

                      LESS
                             ttlGIo,
                             ll6tdot.,
                             lllrollE dodnlsar'
                             Rbctrf iltrdilatc"rLl


                       roll
                             *H,#-.-*fi*"*
                            II
                       '--E-l.lon           -lgl'(rort ir!
                                                           po'irlvr rh" ootcilr)
                       - *"-rcort.E
                       TTMIS
                                 I P|!l !$tPtlidb)
                         fa;iarafrytt     F
                         l;dldil,il    kOar'+rvnoor -Fr*irrFbtu!rytlI
                       tWH*.t*,*o*U,carx{mr' rraruc trqLLltpk"r"ttittltuoot
                             *rafucro4Ytoatrtro
                     8e!rvrt{!r. t iq il{tc             h              wth    fit {r@l'
                                                            'ro"{l!n




                                                                                                                 fi(}llBlr
